 
EXHIBIT 10.1
 
CLAY H. KIEFABER
EXECUTIVE EMPLOYMENT AGREEMENT



THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
January 9, 2010, (the “Effective Date”) by and between Colfax Corporation, a
Delaware corporation (the “Company”), and Clay H. Kiefaber (the “Executive”).
 
1.           Positions, Duties and Term.  The Company hereby employs the
Executive as its President and Chief Executive Officer and the Executive hereby
accepts such employment, on the terms and conditions set forth below.
 
1.1           Term.  (a) The Executive’s employment hereunder shall be on an
“at-will” status and shall commence as of the Effective Date.  Either the
Executive or the Company may terminate the Executive’s employment for any reason
by providing not less than 60 days advance written notice; provided, however,
that in lieu of such notice, the Company may terminate the Executive’s
employment upon less than 60 days advance notice, so long as it pays the
Executive severance pay or provides a combination of severance pay and salary
during a reduced notice period that equals 60 days of Base Salary.  Following
termination of employment, the Executive shall be provided any previously unpaid
Compensation Accrued at Termination (as defined below).
 
(b)  Termination and Offices Held.  At the time Executive ceases to be an
employee of the Company, the Executive agrees that he shall resign from any
office he holds with the Company and its subsidiaries and any affiliates and, if
then a member of the Board of Directors, shall be deemed to have tendered his
resignation as a member of the Board.
 
1.2           Duties.  The Executive shall faithfully perform for the Company
the duties incident to the office of President and Chief Executive Officer and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board.  The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from performing personal and
charitable activities and any other activities approved by the Board, so long as
such activities do not materially interfere with the Executive’s duties for the
Company or create a conflict of interest or the appearance of a conflict of
interest.
 
2.           Compensation.
 
2.1           Salary.  The Company shall pay the Executive a base salary at an
annual rate of $525,000 (the “Base Salary”).  The Base Salary may be increased
at the discretion of the Board or the Compensation Committee of the Board (the
“Committee”), as applicable.  Except as otherwise agreed in writing by the
Executive, the Base Salary shall not be reduced from the amount previously in
effect.  The Base Salary shall be payable in equal biweekly installments or in
such other installments as shall be consistent with the Company’s payroll
procedures.

 
 

--------------------------------------------------------------------------------

 
 
2.2           Annual Cash Incentive.  During the term of his employment under
this Agreement, the Executive shall be eligible to receive an annual cash bonus
based on performance objectives established by the Committee each year (the
“Annual Cash Incentive”).  The Executive’s target Annual Cash Incentive amount
will be the percentage of Base Salary designated as the target by the Committee,
which amount shall be at least 75% of the Base Salary then in effect for each
applicable year.  Notwithstanding the preceding, Executive’s Annual Cash
Incentive, if any, may be below (including zero), at, or above the target based
upon the achievement of the performance objectives.
 
2.3           Benefits.  During the term of his employment under this Agreement,
the Executive shall be permitted to participate in any group life,
hospitalization or disability insurance plans, health programs, pension and
profit sharing plans, long-term incentive plans and similar benefits that may be
available to other senior executives of the Company generally, on the same terms
as may be applicable to such other executives, in each case to the extent that
the Executive is eligible under the terms of such plans or programs.
 
2.4           Vacation.  During the term of his employment under this agreement,
the Executive shall be entitled to vacation of twenty (20) working days per
year.
 
2.5           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the term the
Executive’s employment under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally.
 
2.6           Signing Bonus.  The Company shall pay to the Executive a single
lump sum payment of $50,000, to be payable with and in addition to the first
biweekly Base Salary payment made to the Executive pursuant to Section 2.1.
 
2.7           Relocation Expenses.  The Company shall reimburse the Executive
for relocation expenses associated with moving his residence to the Richmond,
Virginia area.  Reimbursable expenses shall include closing costs relating to
the sale of his current home and the purchase of a new home, moving expenses and
reasonable temporary living expenses.
 
2.8           Equity Awards.  The Company shall make the following awards as of
January 11, 2010 (the “Grant Date”) under the Colfax Corporation 2008 Omnibus
Incentive Plan (the “Stock Incentive Plan”):
 
 
(i)
A grant of performance restricted stock units covering 40,850 shares of the
Company’s common stock (the “Stock”), subject to the terms of the CEO
Performance Stock Unit Agreement attached hereto as Exhibit A.



 
(ii)
A grant of employee stock options covering 102,124 shares of Stock at an
exercise price equal to the closing price on the Grant Date, subject to the
terms of the Company’s standard stock option agreement currently in use for
executive grants under the Stock Incentive Plan, with vesting to occur in three
equal installments beginning on the first anniversary of the Grant Date.


 
2

--------------------------------------------------------------------------------

 


2.9           Waiver and Release Agreement.  The Executive agrees to execute at
the time of Executive’s termination of employment a Waiver and Release Agreement
in a form provided to the Executive by the Company (the “Waiver and Release
Agreement”), consistent  with the form attached hereto as Exhibit B, the terms
and conditions of which are specifically incorporated herein by reference.


3.                         Golden Parachute Excise Tax Provisions.  In the
event it is determined that any payment or benefit (within the meaning of
Section 280G(B)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), to the Executive or for his benefit paid or payable or distributed to
or distributable pursuant to the terms of this Agreement or otherwise in
connection with, or arising out of, his employment (“Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the total Payments shall be
reduced to the extent the payment of such amounts would cause the Executive’s
total termination benefits to constitute an “excess” parachute payment under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
by reason of such excess parachute payment the Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if the Executive (or the
Executive’s tax advisor) determines that the after-tax value of the termination
benefits calculated with the foregoing restriction exceed those calculated
without the foregoing restriction.  Except as otherwise expressly provided
herein, all determinations under this Section 3 shall be made at the expense of
the Company by a nationally recognized public accounting or consulting firm
selected by the Company and subject to the approval of Executive, which approval
shall not be unreasonably withheld.  Such determination shall be binding upon
Executive and the Company.
 
3.1           Company Withholding.  Notwithstanding anything contained in this
Agreement to the contrary, in the event that, according to the Determination, an
Excise Tax will be imposed on any Payment or Payments, the Company shall pay to
the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that the Company has actually withheld from the Payment
or Payments.
 
4.                          Confidentiality; Non-Competition and Non-Disclosure;
Executive Cooperation; Non-Disparagement.
 
4.1           Confidential Information.  The Executive acknowledges that, during
the course of his employment with the Company, the Executive may receive special
training and/or may be given access to or may become acquainted with
Confidential Information (as hereinafter defined) of the Company.  As used in
this Section 4.1, “Confidential Information” of the Company means all trade
practices, business plans, price lists, supplier lists, customer lists,
marketing plans, financial information, software and all other compilations of
information which relate to the business of the Company, or to any of its
subsidiaries, and which have not been disclosed by the Company to the public, or
which are not otherwise generally available to the public.

 
3

--------------------------------------------------------------------------------

 
 
The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses.  The
Executive agrees that, during the course of his employment with the Company, or
at any time thereafter, he shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for his benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or its subsidiaries acquired during his employment
with the Company or any other confidential information concerning the conduct
and details of the businesses of the Company and its subsidiaries, except as
required in the course of his employment with the Company or as otherwise may be
required by law.  For purposes if this Agreement, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited liability company or other entity or any government,
governmental agency or political subdivision.
 
All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive's possession,
are the exclusive property of the Company and such respective subsidiaries, and
must not be removed from the premises of the Company, except as required in the
course of the Executive's employment with the Company.  The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.
 
4.2           Noncompetition.  During the term of this Agreement (including any
extensions thereof) and for a period of one (1) year following the termination
of the Executive's employment under this Agreement for any reason, the Executive
shall not, except with the Company's express prior written consent, for the
benefit of any entity or person (including the Executive) compete with the
Business (as hereinafter defined) within the Territory.  For purposes of this
Agreement, “Business” shall mean a company involved in the manufacture and sale
of pumps, valves or fluid handling systems of the kind that are produced by the
Company or that are competitive with the pumps, valves or fluid handling systems
that are produced by the Company.  For purposes of this Agreement, “Territory”
shall mean the United States of America and any other jurisdictions in which the
Company does business at the time of termination of the Executive’s employment
under this Agreement.


4.3           Non-Solicitation.  During the term of this Agreement (including
any extension thereof) and for a period of two (2) years following the
termination of the Executive’s termination under this Agreement for any reason,
the Executive shall not, except with the Company’s express prior written
consent, for the benefit of any entity or person (including the Executive)
solicit, induce or encourage any employee of the Company, or any of its
subsidiaries, to leave the employment of the Company or solicit, induce or
encourage any customer, or client of the Company, or any of its subsidiaries, to
cease or reduce its business with the Company or its subsidiaries.

 
4

--------------------------------------------------------------------------------

 


4.4           Cooperation With Regard to Litigation.  Executive agrees to
cooperate with the Company, during the term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations.  The Company agrees to reimburse Executive, on an after-tax basis,
for all reasonable expenses actually incurred in connection with his provision
of testimony or assistance.


4.5           Non-Disparagement.  Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall members of the Board
of Directors or Executive’s successor in office make any such statements or
representations regarding Executive.  Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or his successor or members of the Board
of Directors from making truthful statements that are required by applicable
law, regulation or legal process.


4.6           Survival.  The provisions of this Section 4 shall survive the
termination of the Term and any termination or expiration of this Agreement.

4.7           Remedies.  Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; Executive therefore also
agrees that in the event of said breach or any threat of breach and
notwithstanding Section 5 the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by
Executive and/or any and all persons and/or entities acting for and/or with
Executive, without having to prove damages.  The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 5.  The terms of
this paragraph shall not prevent the Company from pursuing in an arbitration any
other available remedies for any breach or threatened breach of this Section 4,
including but not limited to the recovery of damages from Executive.  Executive
hereby further agrees that, if it is ever determined, in an arbitration brought
in accordance with Section 5, that willful actions by Executive have constituted
wrongdoing that contributed to any material misstatement or omission from any
report or statement filed by the Company with the U.S. Securities and Exchange
Commission or material fraud against the Company, then the Company, or its
successor, as appropriate, may recover all of any award or payment made to
Executive, less the amount of any net tax owed by Executive with respect to such
award or payment over the tax benefit to Executive from the repayment or return
of the award or payment, pursuant to Section 3, and Executive agrees to repay
and return such awards and amounts to the Company within 30 calendar days of
receiving notice from the Company that the Board has made the determination
referenced above and accordingly the Company is demanding repayment pursuant to
this Section 4. The Company or its successor may, in its sole discretion, affect
any such recovery by (i) obtaining repayment directly from Executive; (ii)
setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.
 
 
5

--------------------------------------------------------------------------------

 
 
5.                          Governing Law; Disputes; Arbitration.
 
5.1           Governing Law.  This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the
Commonwealth of Virginia, without regard to conflicts of law principles.  If
under the governing law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation, ordinance, or
other principle of law, such portion shall be deemed to be modified or altered
to the extent necessary to conform thereto or, if that is not possible, to be
omitted from this Agreement.  The invalidity of any such portion shall not
affect the force, effect, and validity of the remaining portion hereof.  If any
court determines that any provision of Section 4 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.


5.2           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the City of Richmond, Virginia by three arbitrators in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at the time of submission to
arbitration.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts:  (i) the United States
District Court for the Fourth Circuit, (ii) any of the courts of the
Commonwealth of Virginia, or (iii) any other court having jurisdiction.  The
Company and Executive further agree that any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied.  The Company and
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum.  The Company and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party shall bear its or his costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 5.  Notwithstanding any
provision in this Section 5, Executive shall be paid compensation due and owing
under this Agreement during the pendency of any dispute or controversy arising
under or in connection with this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           WAIVER OF JURY TRIAL.  TO THE EXTENT APPLICABLE, EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.  This provision is subject to Section 5, requiring arbitration of
disputes hereunder.


6.                         Miscellaneous.
 
6.1           Integration.  This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries.  This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto.  Executive shall not be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.


6.2           Successors; Transferability.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition.  Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this
Agreement.  Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution or as specified in Section
6.3.


6.3           Beneficiaries.  Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.
 
 
7

--------------------------------------------------------------------------------

 


6.4           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
If to the Company:
  
Colfax Corporation
Attn:  General Counsel
8730 Stony Point Parkway, Suite 150
Richmond, VA 23235

 
With a copy to:


Michael Silver, Esquire
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C.  20004


If to Executive:


Clay H. Kiefaber
1812 Norway Rd.
Ann Arbor, MI 48104


If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement.  In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.


6.5           Reformation.  The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.


6.6           Headings.  The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.


6.7           No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


6.8           Offsets; Withholding.  The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity.  The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, or otherwise by the Company, will
be subject to withholding to satisfy required withholding taxes and other
required deductions.
 
 
8

--------------------------------------------------------------------------------

 
 
6.9           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.


6.10         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


6.11         Representations of Executive.  Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.


6.12         Compensation Accrued at Termination.  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:


 
(i)
The unpaid portion of annual Base Salary at the rate payable, in accordance with
Section 2.1 hereof, at the date of Executive’s termination of employment, pro
rated through such date of termination, payable in accordance with the Company’s
regular pay schedule;



 
(ii)
Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 2.2 and 2.3 hereof
(including any earned and vested Annual Cash Incentive) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and



 
(iii)
Reasonable business expenses and disbursements incurred by Executive prior to
Executive’s termination of employment, to be reimbursed to Executive, as
authorized under Section 2.5, in accordance the Company’s reimbursement policies
as in effect at the date of such termination.

 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 

 
COLFAX CORPORATION
       
By:
/s/ Steven W. Weidenmuller
 
Name:    
Steven W. Weidenmuller
 
Title:
Senior Vice President, Human Resources
       
/s/ Clay H. Kiefaber
 
Clay H. Kiefaber


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
COLFAX CORPORATION
2008 OMNIBUS INCENTIVE PLAN


CEO PERFORMANCE STOCK UNIT AGREEMENT


Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee.  The terms and conditions of the
grant are set forth in this cover sheet and the attachment (collectively, the
“Agreement”) and in the Colfax Corporation 2008 Omnibus Incentive Plan (the
“Plan”).
 
Grant Date:  January 11, 2010
 
Name of Grantee: ____________________________________
 
Grantee’s Social Security Number:  _______-_______-______
 
Number of Stock Units Covered by Grant:  ____________
 
Performance Condition on Stock Unit Eligibility:
 
Eligibility to vest in the Stock Units covered by this grant is determined based
on the level of achievement of the Performance Criteria set forth in this
Agreement.
 
Vesting Schedule for Stock Units After Application of the Performance Criteria:


Vesting Date
 
Vesting Percentage
         
4th Anniversary of the Grant Date
    50 %          
5th Anniversary of the Grant Date
    50 %



By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request.  You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.  Certain capitalized terms
used in this Agreement are defined in the Plan and have the meaning set forth in
the Plan.
 
Grantee:
     
    (Signature)        
Company:
     
   
(Signature)
           
Title:
     
 

 
Attachment
 
This is not a stock certificate or a negotiable instrument.

 
 

--------------------------------------------------------------------------------

 


COLFAX CORPORATION
2008 OMNIBUS INCENTIVE PLAN


CEO PERFORMANCE STOCK UNIT AGREEMENT


Stock Unit Transferability
 
This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the performance criteria and the vesting conditions
described below (“Stock Units”).  Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar process.
     
Performance Criteria
 
Your eligibility for the Stock Units shall be determined based on whether the
Company achieves certain performance criteria (“Performance Criteria”) for any
four consecutive fiscal quarters beginning with the first fiscal quarter of 2010
and ending with the last fiscal quarter of 2013 (each such four quarters a
“Performance Period”).  If the Performance Criteria are achieved for a
Performance Period, you become eligible to vest in all of the Stock Units
covered by this Agreement based on additional Service to the Company as provided
below in the Section of this Agreement concerning “Vesting.”
 
The Company’s Performance Criteria will be achieved if the Company has
cumulative Adjusted Earnings Per Share for a Performance Period equal to at
least 110% of the Adjusted Earnings Per Share for the 2009 fiscal year.
 
For this purpose, “Adjusted Earnings Per Share” means the Company’s consolidated
total diluted earnings per share from continuing operations, adjusted to exclude
any amounts that are generally required to be reported separately under United
States generally accepted accounting principles (“U.S. GAAP”) as extraordinary
items and changes in accounting method, as reported in the Company’s audited
financial statements.  By way of example, the Company treats the following as
extraordinary items: the after-tax impact of asbestos liability and defense
costs, asbestos coverage litigation expense, restructuring costs such as
severance, outplacement or the cost to relocate production, asset impairment
charges, goodwill impairment charges, legacy legal adjustments, costs related to
unsuccessful acquisitions and costs associated with the early extinguishment of
debt.  Adjusted Earnings Per Share also shall exclude amounts reported in the
Company’s audited financial statements as provision for income taxes occurring
after the Grant Date.  Furthermore, budgeted exchange rates shall be used to
account for net income under U.S. GAAP standards.
 
If your Service terminates for any reason prior to the end of the last
Performance Period, then, except as otherwise set forth below, you will forfeit
all of your Stock Units immediately upon such termination.  If the Performance
Criteria are not achieved during any Performance Period, then you will forfeit
all of your Stock Units as of the end of the last Performance Period.




 
 

--------------------------------------------------------------------------------

 


Vesting
 
If at the end of the last Performance Period there remain Stock Units covered by
this Agreement, your Stock Units shall vest according to the schedule set forth
on the cover sheet; provided, that, you remain in Service on the relevant
Vesting Dates.  If your Service terminates for any reason other than death or
Disability, then, except as otherwise set forth below, you will forfeit any
Stock Units in which you have not yet become vested.
     
Death or Disability
 
If the Performance Criteria are achieved for a Performance Period, but your
Service terminated because of your death or Disability before the end of the
Performance Period, your Stock Units shall fully and immediately vest as of the
date the Committee certifies achievement of the Performance Criteria (the
“Certification Date”).
 
If the Performance Criteria are achieved for a Performance Period, and your
Service terminates because of your death or Disability following the end of the
Performance Period, your Stock Units shall fully and immediately vest as of the
date of your termination from Service or, if later, as of the Certification
Date.
     
Delivery of Stock Pursuant to Units
 
Delivery of the shares of Stock represented by your vested Stock Units shall be
made as soon as practicable upon vesting and in any event not later than two and
one-half months after the end of the calendar year in which they vest.
     
Withholding Taxes
 
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant.  In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
     
Retention Rights
 
This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.  The Company (and any Affiliates)
reserves the right to terminate your Service at any time for any reason.
     




 
 

--------------------------------------------------------------------------------

 


Shareholder Rights
 
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the shares relating to the Stock Units has been delivered
to you.  You will, however, be entitled to receive, upon the Company’s payment
of a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.
     
Forfeiture of Rights
 
If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Stock Units.
 
Unless otherwise specified in an employment or other agreement between the
Company and you (including the Company’s Code of Ethics), you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service.
     
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.  Your Stock Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.
     
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
     
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.  Please contact the Corporate Secretary to request paper copies
of these documents.
     
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.


 
 

--------------------------------------------------------------------------------

 



   
Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this grant of Stock Units.  Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
WAIVER AND RELEASE AGREEMENT


THIS WAIVER AND RELEASE AGREEMENT is entered into as of [TO BE DETERMINATED AT
TERMINATION OF EMPLOYMENT] (the “Effective Date”), by _____________ (the
“Executive”) in consideration of the severance pay provided to the Executive by
Colfax Corporation  (the “Company”) pursuant to the Executive Employment
Agreement (the “Employment Agreement”) by and between the Company and the
Executive (the “Severance Payment”).
 


1.           Waiver and Release.  The Executive, on his own behalf and on behalf
of his heirs, executors, administrators, attorneys and assigns, to the fullest
extent permitted by law, hereby unconditionally and irrevocably releases, waives
and forever discharges the Company and each of its affiliates, parents,
successors, predecessors, and the subsidiaries, directors, owners, members,
shareholders, officers, agents, and employees of the Company and its affiliates,
parents, successors, predecessors, and subsidiaries (collectively, all of the
foregoing are referred to as the “Employer”), from any and all causes of action,
claims and damages, including attorneys’ fees, whether known or unknown,
foreseen or unforeseen, presently asserted or otherwise arising through the date
of his signing of the Waiver and Release Agreement, concerning his employment or
separation from employment.  This release includes, but is not limited to, any
claim or entitlement to salary, bonuses (but not including payment of any
remaining bonus under the Employment Agreement), any other payments, benefits or
damages arising under any federal law (including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(“ADEA”), the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, Executive Order 11246, the Family and Medical Leave Act,
and the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.


The Executive understands that by signing this Waiver and Release Agreement he
is not waiving any claims or administrative charges, or any right to challenge
the validity of a waiver of claims under the ADEA which cannot be waived by
law.  He is waiving, however, any right to monetary recovery or individual
relief should any federal, state or local agency (including the Equal Employment
Opportunity Commission) pursue any claim on his behalf arising out of or related
to his employment with and/or separation from employment with the Company.


The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Waiver and Release Agreement.


2.           Acknowledgments.  The Executive is signing this Waiver and Release
Agreement knowingly and voluntarily.  He acknowledges that:


 
(a)
He is hereby advised in writing to consult an attorney before signing this
Waiver and Release Agreement;



 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Waiver and Release Agreement and is
signing this Waiver and Release Agreement knowingly and voluntarily of his own
free will;


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Waiver and Release Agreement;



 
(d)
He has been given at least [twenty-one (21)] [forty-five (45)] calendar days to
consider this Waiver and Release Agreement, or he expressly waives his right to
have at least [twenty-one (21)] [forty-five (45)] days to consider this Waiver
and Release Agreement;



 
(e)
He may revoke this Waiver and Release Agreement within seven (7) calendar days
after signing it by submitting a written notice of revocation to the
Employer.  He further understands that this Waiver and Release Agreement is not
effective or enforceable until after the seven (7) day period of revocation has
expired without revocation, and that if he revokes this Waiver and Release
Agreement within the seven (7) day revocation period, he will not receive the
Severance Payment;



 
(f)
He has read and understands the Waiver and Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of his signing of this Waiver and Release Agreement that he may have
against the Employer; and



 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Waiver and Release Agreement.



3.           No Admission of Liability.  This Waiver and Release Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Executive, and the Employer expressly denies that any wrongdoing has
occurred.


4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Waiver and Release Agreement, except as expressly stated herein, and in
signing this Waiver and Release Agreement, the Executive is not relying on any
agreements or representations, except those expressly contained in this Waiver
and Release Agreement.


5.           Execution.  It is not necessary that the Employer sign this Waiver
and Release Agreement following the Executive's full and complete execution of
it for it to become fully effective and enforceable.


6.           Severability.  If any provision of this Waiver and Release
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Waiver and Release Agreement shall continue in full force
and effect.


7.           Governing Law.  This Waiver and Release Agreement shall be governed
by the laws of the State of Delaware, excluding the choice of law rules thereof.

 
 

--------------------------------------------------------------------------------

 
 
8.           Headings.  Section and subsection headings contained in this Waiver
and Release Agreement are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Waiver and Release Agreement for any purpose, and they shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 



 
EXECUTIVE:
     
    
 
[NAME OF EXECUTIVE]


 
 

--------------------------------------------------------------------------------

 
